 In the Matter Of MACKAY RADIO & TELEGRAPH COMPANY, A CORPORA-TIONandAMERICAN RADIO TELEGRAPHISTS' ASSOCIATION, SANFRANCISCO LOCAL No. 3-Case No. C-16.-Decided February 00, 1936Communications Industry-Iliterference, Restraint or Coercion:espionage;employment of strike-breakingagency-Strtike-EmployeeStatus:duringstrike-Discrimination:non-reinstatement followingstrike-Reinstatement Or-dered, Strikers:discrimination in reinstatement-BackPay:awarded.Mr. Bertram Edisesfor the Board.Mr. U. H. Merrick,of New York City, andMr. Lawrence Living-ston,of San Francisco, Cal., for respondent.Mr. Stanley S. Surrey,of counsel to the Board.DECISIONSTATEMENT OF CASEOn October 15, 1935, American Radio Telegraphists' Association,San Francisco Local No. 3, filed with the Regional Director for theTwentieth Region a charge that the Mackay Radio and TelegraphCompany had engaged in and was engaging in unfair labor prac-tices contrary to the National Labor Relations Act, approved July 5,1935.On November 9, 1935, the Board issued a complaint againstthe Mackay Radio & Telegraph Company, hereinafter referred to asthe respondent, said complaint being signed by the Regional Directorfor the Twentieth Region and alleging that the respondent had com-mitted unfair labor practices affecting commerce within the meaningof Section 8, subdivisions (1), (2) and (3) and Section 2, subdivi-sions (6) and (7) of the National Labor Relations Act. In respectto the unfair labor practices, the complaint' alleged, in substance :1.The respondent, through its agents and employees, during theperiod approximately October 7, 1935, to October 10, 1935, refused toreemploy A. B. Loudermilk, P. D. Phelps,2 L. K. Bash, L. N. Rorieand G. E. Palmer, operators employed by the respondent at its SanFrancisco office, for the reason that each had joined and assisted a1The complaint was amended during the hearing on.the case so as to make a few ofthe allegations conform to the proof there adduced.The respondent acquiesced in theseamendments.2Erroneously referred to in the complaint as "P. K. Phelps".201 202NATIONAL LABOR RELATIONS BOARDlabor organization known as American Radio Telegraphists'Asso-ciation, San Francisco Local No. 3,said refusal being contrary toSection 8.subdivisions(1) and (3).2.The respondent,by itsagents and employees, during the periodapproximately October 7,1935, to October 10,1935, did initiate andform a labor organization or plan and did dominate and interferewith the administration of said labor organization or plan and con-tribute financial and other support thereto contrary to Section 8, sub-divisions(1) and (2).The complaint and accompanying Notice of Hearing were servedon the parties in accordance with Article V of the National LaborRelations Board Rules and Regulations-Series 1.The respondentfiled an answer to the complaint admitting the allegations regard-ing the nature of its business but denying the allegations with respectto the unfair labor practices.Commencing on December 2, 1935,and concluding on December 20, 1935, a hearing was held at SanFrancisco,California,by Henry Eickhoff,Jr., the Trial Examinerdesignated by the Board,and testimony was taken.Full oppor-tunity. to be heard, to examine and cross-examine witnesses and tointroduce evidence bearing upon the issues was afforded to all parties.The respondent at the outset moved to dismiss the complaint onconstitutional grounds.It then participated in the hearing and atthe close of the Board's presentation of evidence moved to dismissthe complaint on the ground of failure of proof.This motion wasdenied.On December 19, 1935, the Board, pursuant to Section35,ArticleII of its Rules and Regulations,directed that the proceeding betransferred to and continued before it.The Board denied 'a motionby the respondent to submit the case to the Trial Examiner withdirections that he prepare and file an intermediate report.On Jan-uary 20, 1936,counsel for the respondent pursuant to his requestorally argued the case before the National Labor Relations Board, allmembers being present.Upon the entire record in the case, includ-ing the stenographic transcript of the hearing, the documentary andother evidence received at the hearing,the briefs submitted,and theoral argument,the following findings of fact are made.FINDINGS OF FACTI.MACKAY RADIO&TELEGRAPH COMPANYThe Mackay Radio & Telegraph Company is a California corpora-tion engaged in the receipt and transmission by telegraph,radio andcable of national and international communications.Its principaloffice on,theWest Coast is in the city of San Francisco and it hasother offices in Oakland,Los Angeles and San Diego, California; DECISIONS AND ORDERS203Portland,Oregon; Seattle and Tacoma, Washington; Honolulu,Hawaii, and Manila, Philippine Islands. In the course and conductof its business at these offices,the respondent receives and transmitstelegraph,radio and cable messages from and to states and territoriesof the United States, including the State of California,and foreigncountries.Its business is thus that of the continuous transmissionof intelligence among the states of the United States, its territories,and foreign countries by means of a highly developed and integratedcommunications system.The respondent maintains an operatingoffice in San Francisco which in Mackay parlance is known as theHB office and-also a branch office in the Stock Exchange Building.Some of the circuits operated at the HB office are as follows : SanFrancisco to Los Angeles,San Francisco to Portland,San Franciscoto Seattle, San Francisco to Honolulu,San Franciscoto New York,San Francisco to Tokio, San Francisco to Shanghai.The radio andtelegraph operators employed at the HB office are the persons whoreceive and transmit messages on these circuits.The vice-president in charge of operations for the respondent isEllery Stone,whose office,and that of the President,is in New YorkCity.H. L. Rodman is the General Superintendent of the respond-ent and is actively in charge of its operations on the Pacific Coast.Stone and Rodman are in daily communication with each other re-garding the operating problems of the respondent.The secretaryof the respondent, Captain Edwin H. Dodd, who has his office inSan Francisco,isRodman's assistant for traffic operations and isalso the purchasing agent.Andrew Jorgensen is the traffic man-ager in immediate charge of the HB operating force and reports toCaptain Dodd.He has authority to hire and discharge operatorsand exercises daily supervision over the men.Three or four super-visors assisted Jorgensen in the conduct of the HB office.Themetropolitan manager for San Francisco is F. L.Dewey, who is incharge of the commercial side of the work and the solicitation ofcustomers.He supervises the. Stock Exchange office.II.THE FORMATIONAND ACTIVITYOF THE SANFRANCISCO LOCAL OF THEAMERICANRADIO TELEGRAPHISTS'ASSOCIATIONA. Formationand activityof the localThe American RadioTelegraphists'Association,hereinafter re-ferred toasARTA, isa nation-wide labor organizationwhich num-bers radiooperators among its members.The San Francisco Localof thisorganization,hereinafter referred to as the Local,was organ-ized in the early part of 1934.The Local was dividedinto twodivisions,one composed of the marine radio operators and the other.of the land or point to point operators.The point to point division 204NATIONAL LABOR RELATIONS BOARDwas divided into three groups, each composed respectively of allthosemembers who were operators employed by one of the threelarge communications companies operating on the Pacific Coast.One of these three groups was thus confined to the operators of therespondent employed in its San Francisco offices.The number of respondent's operators who were members of theLocal grew steadily in the ensuing months.As the Local thus in-creased in strength it commenced to negotiate with the respondent.In June 1934 a committee from the Local representing the Mackaygroup therein met with Tuel, then vice-president of the respondent,to discuss its demands for increased wages and certain workingconditions in the HB office. Some of these demands were granted;final decision on the others was postponed until January 1935 at therespondent's request and then they were refused.In September 1934 the San Francisco Local sent one of its mem-bers,Loudermilk, to New York for about a month to aid in theARTA organization of the Mackay operators in that city in anattempt to prevent undermining of the San Francisco wage scale bypayment of a lower scale in New York. In February 1935 an Ad-ministrative Committee of the Local was appointed for the purposeof contacting all of the operators in the Mackay system,3 ARTAmembers and nonmembers, to ascertain their views on wages andworking conditions.A lengthy questionnaire which covered thesematters in detail was sent to the Mackay operators.After the re-ceipt and compilation of this material, members of the local pre-pared a general agreement concerning wages and working conditionsfor the entire Mackay point to point system.This agreement wassent to all of the ARTA locals and. ratified by them. It was thenpresented by the national officers of ARTA to the Mackay officialsin New York in June 1935. They requested and were given moretime in which to consider the agreement in view of contemplatedbankruptcy proceedings that might affect the Mackay companies.The agreement was again presented in September 1935. The na-tional officers of ARTA had requested that the Local send O. M.Salisbury to New York to assist them in the negotiations since theywere not too familiar with point to point conditions.Salisbury, whowas chairman of the point to point division of the Local and anoperator employed in the HB office, went East for this purpose.He8The Mackay Radio & Telegraph Company of California, the respondent herein, is asubsidiary of a Massachusetts voluntary trust having the name "Mackay Companies".More than 99% of the preferred and common stock of that trust is owned by the PostalTelegraph and Cable Corporation, a Maryland corporation, all of whose common stockis owned by the International Telephone and Telegraph CorporationThere are a numberofMackay offices in the Eastern and other portions of the United States which areoperated by the Mackay Radio & Telegraph Company ofDelaware.Stone Is also thevice-president in charge of operations for the Delaware concernThe term "Mackay"when used in the decision, unless the context indicates the contrary, refers to the entireMackay system and thus includes all of the officers and operators in that system. DECISIONS AND ORDERS205was given a leave of absence, the reason for the trip being clearlyunderstood by the respondent.At the same time, at a meeting ofthe Local held prior to September 1935, the members voted in favorof a strike if such action became necessary to support their demands.The marine operators had also presented the Mackay companieswith a system agreement.On September 13, Salisbury wired Bash,who was chairman in his place, that while the Radio Corporation ofAmerica had signed such a marine agreement, Mackay had refusedand was recommending non-ARTA marine operators to the steam-ship companies.He suggested a special meeting to consider jointaction on the two agreements.Rathborne, Secretary of the Local,Bash and Russ, who was marine superintendent of the respondent,conferred that morning on the question of recommending non-ARTAoperators but reached no agreement. Stone, the new vice-presidentin charge of operations for the respondent happened to be in SanFrancisco that day. In the afternoon a number of marine operatorsand ARTA members of the point to point Mackay group of theLocal conferred with Stone.The' marine agreement was discussedto some extent, Stone pointing out defects in the agreement RCAhad signed.The point to point ARTA operators stated that theywere considering joint action on the two agreements. Stone repliedthat he was taken by surprise and requested time to return to NewYork to study the point to point agreement.The request wasgranted.That evening a joint meeting of the marine and point topoint members was held and a resolution adopted to the effect thatthe two divisions should unite for joint action on the two agreements,so that one could not be adopted to the exclusion of the other, andthat the Mackay officials should have until September 23 to executethe agreements unless the ARTA officers negotiating such agree-ments believed negotiations were proceeding in a satisfactory man-ner.The vote was overwhelmingly in favor of the resolution, onlythree or four voting against it. In view of the strike vote takenat the meeting prior to September 1, the action taken at the Septem-ber 13 meeting was really the fixing of a deadline at which the ARTAofficers could call a strike if they deemed one necessary.At this timenearly all of the HB operators were members of the Local. As theARTA admitted supervisory officials to membership, some of thesupervisors in that office were also members. .B. The October 7-8 strikeOn October 4 the ARTA negotiators in New York decided that astrike was advisable in view of the unsatisfactory state of the nego-tiations.Salisbury telephoned the Local and a meeting of the pointto point group was held that evening. The strike had been set for12 o'clock midnight, San Francisco time, and was to be nation-wide 206NATIONALLABOR RELATIONS BOARDover the Mackay system.A strike committee for San Francisco wasappointed at the meeting.At midnight all of the HB office forcethen on duty went on strike, with the exception of the official in charge.The strike was conducted in an aggressive fashion.Picketing wascommenced and continued during the entire strike, but in a peacefulfashion.With the exception of one or two men, the entire force,including the supervisors joined in the strike.They were joined bythe men at the nearby transmitting stations at Palo Alto and Lobitos.Elsewhere the strike was not so successful. It was planned andcalled on a nation-wide basis but the response varied.The strike atSeattle lasted for only a few hours.Only one man went on strike inLos Angeles.No one walked out at the Mackay offices in Washington,D. C.; New Orleans, Louisiana; West Palm Beach, Florida and Rock-land, Maine.A few went on strike in Chicago but their action wasineffectual.In New York the operators remained on strike for a fewhours but by October 5 most of them had returned to work. How-ever, the men in the New York receiving and transmitting stationsremained on strike for a longer period.Only at Portland, Oregonwas the strike as effective as at San Francisco.The respondent immediately concentrated its facilities in an at-tempt to reopen the San Francisco office and maintain its communi-cationchannels.The transcontinental operationswere to becontinued by relaying messages through Los Angeles.The coastwiseservice was being handled on Morse wires leased from another com-pany.The respondent could thus dispense with radio operators onthese circuits.However, radio operators were needed to maintainthe trans-Pacific circuits.The respondent decided to meet this prob-lem by having employees transferred from other stations, and opera-tors from the Los Angeles office were dispatched at once to SanFrancisco.On Monday, October 7, a plane left New York withseven operators from that office.Two more operators were taken onthe plane at Chicago.Strike enthusiasm was maintained in San Francisco throughoutSaturday and Sunday, October 5 and 6. But Monday brought dis-couragement and the ranks commenced to waver.Disheartening ru-mors were prevalent-the respondent was going to abandon the coast-wise circuits entirely, the New York operators had let them down,and so on. The men knew of the presence of the "strikebreakers"from Los Angeles and of the plane that was bringing more from theEast.At a meeting held in the ARTA hall Monday afternoon someof the members-McLaughlin, a supervisor, and Spanover, an oper-ator-urged the men to return now to save their jobs. Only the per-suasion of more militant voices prevented a decision then and thereto abandon the strike.That evening Loudermilk called Salisbury inNew York and after a brief discussion of the general situation, ad- DECISIONS AND ORDERS207vised him to contact Stone next morning to arrange a return to workpending further negotiations.But on Monday night the strike wasstill on and the question of returning to work at San Francisco hadbeen deferred until the regular morning meeting of Tuesday.As Hatch, the chief electrician of the HB office and a union mem-ber, left the ARTA hall that Monday evening he met Burtz, an oper-ator also on strike.Hatch confided his belief that the strike was lostand suggested that they call Jorgensen, the traffic manager and theperson in charge of the HB operating room, to see if the men couldreturn to work.Burtz agreed and the two spoke to Jorgensen, who,was at the office, on the telephone.This was about ten o'clock inthe evening.Jorgensen said that the men could come back if theyreturned in a body.Hatch then agreed to call the men together ifJorgensen would supply him with a list of telephone numbers andaddresses.At Hatch's suggestion it was decided that the three wouldmeet in his apartment at once. Jorgensen arrived in half an hourwith a list of the operators in the HB office.He said that certainof the strikers would have to make out applications for reemploymentto be passed on by Stone in New York and proceeded to check elevennames on the list.Hatch referred to the resulting list of eleven asa blacklist, using however a more descriptive but less polite expres-sion.He then suggested that he would at once call the men to ameeting at the Bellevue Hotel and asked Jorgensen to be present to,state the company's position.It was understood by all that thiswas a meeting of the men as HB employees and not as union mem-bers-the ARTA was out of the picture for the purposes of themeeting.On his way to the hotel Burtz notified McLaughlin ofthe meeting.At the hotel Jorgensen arranged for a suite of two rooms.Hatchand Burtz proceeded to telephone as many of the operators as theycould 4-with an important exception.Hatch decided not to notifythe eleven on the special list.He testified at the hearing that as themen at the meeting would have to vote on returning to work withoutthese eleven he thought that their presence at the meeting might beembarrassing.He notified Jorgensen of this decision and the latteracquiesced.In addition, although Jorgensen saw Loudermilk, whowas on the list, at the hotel before the meeting had commenced hedid not tell Loudermilk that a meeting was to be held. Jorgensenin the meantime had arranged for a detail of police to be present atthe hotel in case trouble arose.It was now about 2 or 3 A. ' M. in the morning. At about 4: 30A. M., when 36 operators had finally arrived, the meeting got under4 Jorgensen about a week later reimbursedHatch for the telephonecallsThe hotel onDecember 13 sent a bill for the rooms to Jorgensen as traffic manager oftheMackayCompanyThebill had not been paidat the time of thehearing. 208NATIONAL LABOR RELATIONS BOARDway.Hatch nominated Burtz for chairman but Burtz declined.Hatch thennominatedMcLaughlinand upon his acceptance the menconfirmed the choice.McLaughlin stated that he understood themeetingwas called to decide whether the men desired to return towork.He then called on Jorgensen to state the company's position.Jorgensen who had been standing in the next room near the opendoorway between the two rooms stepped forward.He said that thestrike would be forgotten and that all could return to work-with theexception of eleven men who had to file applications for reemploy-ment which would be sent to Stone for approval.The list of elevenwas then read twice-York,Palmer, Bash, Salisbury,Rone, Louder-milk, Patterson,Humphries,Dwyer, Westcott and Hardm.5Gen-eral discussion ensued.Some of those on the list, including Louder-milk, York,Palmer and Patterson,had heard of the meeting fromother sources and were present.Loudermilk pointed out that a voteto return to work would mean the jobs of the eleven on the list. Itwas finally decided that a two-thirds vote would govern and that themen on the list who were present could vote if they so desired.Avote was taken on the question of whether they should return towork-22 voted yes, 6 voted no and 8 failed to vote. Jorgensen thenin effect said,"Let's all go back to work in a body".Most of the menwent at once to the HB office and started to work. It was then about6 A. M.in the morning.The news spread and other men reportedto work in person or by phone Tuesday morning.The strike hadcollapsed in San Francisco.At one o'clock E. S. T. the ARTA vice-president in New York formally notified Stone that the nation-widestrike had been called off.By late Tuesday afternoon all but four of the striking operatorsin, San Francisco had returned to work.These four were Rone,Palmer, Bash and Loudermilk.That evening Palmer and Louder-milk applied for reinstatement and the other two made a similarrequest on Wednesday.All four were informed that no vacanciesthen existed but that they should fill out applications for reemploy-ment which would be forwarded to Stone in New York. The fourfilled out applications which read,"please reinstate me in the $BOperating Force in my former position as Class A operator". Jor-gensen forwarded the applications to Captain Dodd, his superior,stating :"This application for employment,together with a number ofothers, which are being forwarded at the same time, is subjectto final approval by Mr. E. W. Stone, Operating Vice-President.6This is the probable sequence of the names according to the recordAs will bedeveloped later,the main groupings are here important and the above appears accuratein that respect. DECISIONS AND ORDERS209"There areno vacancies in theHB Operatingforce at present,and there were no vacanciesat the time the applicantmade hisverbal application to me."The applicationsweresent byRodman, General Superintendent forthe PacificCoast, to Stonein NewYork, stating :"Forwarded."In view of the fact thatno vacancies now exist in the HBOperatingforce it is not recommendedthatMr. Palmer beemployed as requestedby him.°"It is recommended that his application be placed on file andgivenconsideration at such future time as any vacancies mayoccur in the HB Operating Room."The applications were returned by Stone to Rodman, stating :"Returned."Your recommendation is approved and there is no objectionto favorable consideration being given this application when avacancy occurs at San Francisco." 6The applicantswere notified of their status.They havenot yet beenreinstatedby the respondent.Jorgensen stated to one of them thathe did notbelieve therewould be anyvacancy in the HB force atleast until the summer of 1936.III.THE UNFAIR LABOR PRACTICESA. The discharges of the four HB operatorsThe complaint alleges that these four operators were refused re-instatement because of their union membership and activity.Therespondent denies this allegation and states that the men were refusedreinstatement solely because at the times they applied there were novacancies existing in the HB operating room.To arrive at a decision,we must first consider the chain of events that led to the placing ofthese men on the list of eleven,the circumstances surrounding theirapplication for reinstatement and the nature of both their work forthe respondent and their activities in behalf of the union.1.The dischargesseparately consideredBone.Rone had entered the employ of the respondent in the springof 1927 but had later left.He had resumed his connection with therespondent in January 1930 and had been with it ever since.Hewas a Class A operator on the basis of the respondent's classification6Board Exhibits 4 (Palmer) ;11 (Stone) ;6 (Bash);3 (Loudermilk) 210NATIONAL LABOR RELATIONS BOARDsystem 7 and was earning the top salary of $180 a month for an opera-tor at the time of the strike.He had joined the ARTA Local at thetime of its formation and ever since had been an active member andamong the leaders in its activities.He was a member of the Admin-istrativeCommittee which had contacted the Mackay operators aspart of the preparation of a national agreement.Moreover, he hadcontacted the officials of the respondent many times in regard to unionmatters, including the conferences with Tuel in 1934 and with Stonein September 1935.During the strike he was a picket captain andwas active in his duties, at one time visiting two of the supervisorsat their homes and obtaining their applications for membership inthe Local.Rone did not attend the hotel meeting.At about seven o'clockTuesday morning, October 8, he met McLaughlin and was informedby him that the men had returned but that he was on the blacklist.Rathborne, secretary of the San Francisco Local, informed him ofconditions in general.Rone told him that he did not think that he,an officer in the Local, should apply for work until the other men hadreturned.Moreover, he had been informed that he was on the black-list and thought he would not be reinstated.Consequently, Rone didnot apply until about 3: 30 o'clock Wednesday afternoon, October 9.Jorgensen then informed him that there were no vacancies and thathe would have to sign an application for reemployment, which hethen did.Bash,.Bash had been employed by the respondent since February,1927.At the time of the strike he was a Class A operator receiving$180 a month.He also was a charter member of the ARTA Localand one of its leaders.He was one of the three members of theGrievance Committee, or as it was later called, the Relations Com-mittee of the Local that dealt with the respondent.When Salisburywent East, Bash became chairman of the point to point division inhis place.He had participated in the Tuel and Stone conferencesand during the strike was active in the picket line.An operator informed him of the hotel meeting and he spoke toBurtz,and later to Hatch by telephone at the hotel, both of the callsbeing made by him.Hatch said that it was an HB employees meet-ing on the question of returning to work and that Bash could neitherattend nor vote.Whereupon Bash fainted.Next day York in-formed him of what had happened, stating that both were on the listbut that he, York, had been temporarily employed.Bash thoughthe would be treated differently from York, since the latter was asupervisor.Bash was too ill to apply for work until Wednesday'The HB operators are classified from Class A through Class E. The Class A operatorsare assigned to those circuits that demand first-class operators and are thus regarded bythe respondent as its best operators. DECISIONS AND ORDERS211October 9, when he saw Jorgensen at about 10 o'clock in the morning.The latter told him that there were no vacancies but that he couldfill out an application and he did so.He was employed on a tempo-rary job elsewhere at the time of the hearing and had then earned$200.Loudermilk.Loudermilk also was a Class A operator earning thetop salary of $180 a month.He had been with the respondent since1933 and previously had spent seven years with RCA.He was prob-ably the most active ARTA leader in 1934, being chairman of thepoint to point division and for a time a member of the Grievance orRelations Committee of the Local.He had conferred with Tuel in1934 and later had made a trip to New York to aid in the organizationof the ARTA Local at the office in that city. During this trip he hadnumerous contacts with the Mackay officials with respect to the con-ditions at the Chicago and New York offices and the operators thereemployed.He was not active in 1935 in the relations of the Localwith the respondent because of some disagreement with the nationalofficers of ARTA.He was on the picket line during the strike.Loudermilk attended the hotel meeting.Prior to the commence-ment of the meeting Loudermilk and Jorgensen had a private con-versation in which the former questioned him about the rumor thatthere was a special list. Jorgensen admitted that and when Louder-milk said he assumed he was on it, also admitted the correctness ofthe assumption.Loudermilk applied for work Tuesday afternoonaccompanied by Palmer. They asked to see Rodman between 2 and 3P. M. but were informed by his secretary that he was out. The otherofficials were not then in their offices so they left and returned about5 P. M. Rodman avoided seeing them, telling his secretary he wastoo busy.However, they decided to wait.By chance, they met withRodman in his office at about 6 P. M. and applied for reinstatement.Rodman told them they had to file applications which would be for-warded to Stone. Loudermilk asked Rodman what he thought of thechances of Stone's approving his application and he replied thatthey were not "very good. . . . The final decision on your applica-tion, and some others, is going to be made by Mr. Stone; and youmust remember you have a national reputation.You are known inNew York and in Chicago also as being a very active-or somethingof an agitator".Rodman in his testimony then added, "I may haveput it a little stronger than that."Loudermilk thought that he didfor he testified that Rodman said, "Well now, Loudermilk, whyshould he (Stone)-after all, you know you are the real leader-thering leader of this organization.Why you are the No. 1 publicenemy as far as we are concerned, you are the head of the list !Whyyou have a national reputation for causing us trouble !"After talk-ing with Dodd and Jorgensen, one of whom told them that there 212NATIONAL LABOR RELATIONS BOARDwere no vacancies,theyfilled out applications,the time of applica-tion being placed at 9 P. M., October 8.At the time of the hearingLoudermilk had earned about $245.99 through employment as ahosiery salesman.Palmer.Palmer had been with the respondent since May, 1930.At the time of the strike he was a Class A operator receiving asalary of$180 a month.One of the leaders of the Local, he was amember of the Grievance,or Relations Committee in 1935 and hadoften met with the respondent's officials on union matters,includingthe two meetings with the vice-presidents,Tuel and Stone.He wasa member of the Strike Committee and picketed during the strike.He was at the hotel meeting,hating been notified of it by an operator.WithLoudermilk he applied Tuesday afternoon,as described above.Mention should be made of two of the other men on the list-Salis-bury and York.The former was a Class A operator who also was aleader in the Local.He was the chairman of the point to pointdivision of the Local and at the time of the strike was in New Yorkassisting the ARTA officials negotiating with the Mackay officials.Hedid not apply for reinstatement since he was on leave of absence, buta short time before the expiration of that leave he asked to be per-mitted to resume his work in accordance with the understandinggoverning leaves with permission.He was required to answer aseries of questions prepared by the respondent's attorney and for-warded to Rodman by Stone.These questions centered about his"loyalty" to the respondent in the light of his union affiliation andhis views in regard to working conditions.In his answers Salisburydefended his union activity and stated that the respondent had showna distinct "anti-labor attitude".But he knew of no reason why hecould not give"undivided loyalty"to the respondent unless thatterm meant that he could not belong to a labor organization.Theanswers were sent to Stone.A day before his leave expired Rodmanrecommended to Stone that Salisbury should not be reinstated.Stone, who had the answers by that time,approved the recommenda-tion and Salisbury was discharged.This occurred about the firstof December, 1935.York was a supervisor at the time of the strike.He was a fairlyactive union member, though not as active as the five leaders men-tioned above.He was a member of the Administrative Committeeand had also participated in the Tuel and Stone conferences.Afterhis return to work he was demoted from supervisor to Class Aoperator with a $10 reduction in monthly pay.There was ap-parently one more supervisor than was needed after the strike andYork was the supervisor who was demoted although he was nextto last on the seniority list of supervisors. DECISIONS AND ORDERS213Returning to the above five operators on the list, Rone, Palmer,Bash, Loudermilk and Salisbury, the first four of whom are involvedin the complaint in this case, we find that all are Class A operators.At the time of the strike, Loudermilk, Rone and Palmer were work-ing on the San Francisco-New York circuit and Bash was on theSan Francisco-Honolulu circuit.All five were efficient employees.Captain Dodd testified that of the five, Rone, Palmer, Salisburyand Loudermilk were good operators and Bash was fair but not intheir class.Jorgensen said that these five were among his bestoperators, although he likewise thought Bash was not as capable asthe others.McLaughlin, who supervised Bash, thought that he wasa first class operator.At no time during the strike grid in the periodfollowing it was their efficiency questioned.This group of five werethe unquestioned leaders of the Local and its most active members.Their leadership and activity had become known to the respondentthrough repeated contacts with its officials.2.The Respondent's testimony regarding the chain of eventspreceding the dischargesOn Sunday, October 6, Rodman, General Superintendent of therespondent and in charge of operations on the Pacific Coast, con-ferredwith Captain Dodd, the Secretary of the respondent andassistant to Rodman in charge of traffic operations.Rodman saidthat Stone had informed him that seven Mackay operators fromNew York and two from Chicago were to be sent to San Francisco.Any of these operators and any of the Los Angeles operators thenin San Francisco who desired to remain permanently in San Fran-ciscowere to be allowed to do so pursuant to Stone's instructions.Rodman thought two of the Los Angeles operators desired to remain.Under these circumstances the belief was expressed that certain ofthe San Francisco operators would not be taken back when the strikewas over.On Monday afternoon, October 7, Rodman conferred with Jorgen-sen, who was in charge of the HB operating room under Dodd andRodman.Rodman repeated to him what he had told Dodd theprevious day. If all of the nine from the East remained in additionto the two from Los Angeles the HB office would not be overstaffedunless some of the San Francisco operators were not reinstated.Rodman stated : "Jorgensen, in such a case we will first take back themen that are most desirable, or most satisfactory to the company."The men in the HB room were then discussed for about an hour, theirqualifications, operating ability and general desirability being con-sidered.Rodman thought Jorgensen had a clear understanding as towhich of the operators were most desirable to the respondent but 214NATIONAL LABOR RELATIONS BOARDhe took pains to impress upon him the idea that in deciding whichmen to reinstate, careful thought should be given to their generaldesirability and " overall general satisfaction " to the respondent asdistinguished from their mere operating ability.No specific menwere agreed upon but Rodman was " sure " Jorgensen understoodhim.At about ten o'clock Monday evening Jorgensen received Hatch'sphone call.He asked Hatch to wait and at once went into Rod-man's office and asked, "if the men should want to return to work,should I take them back"?Rodman replied, "By all means.Butremember, you are to take care of the men from New York and LosAngeles, but handle that in your own way." Jorgensen realized thathe had to provide jobs for eleven men if the nine from the East de-cided to remain in San Francisco in addition to the two from LosAngeles.He decided to choose eleven of the San Francisco operatorsto whom only temporary employment. would be given when the strikewas over. If all of the eleven transferred operators decided to re-main in San Francisco, these eleven San Francisco operators wouldhave to be dropped. If only a few of the eleven chose to remain, thenonly a corresponding number of the San Francisco operators wouldnot be reinstated and the temporary status of the remaining opera-tors on the list of eleven would be changed to permanent employ-ment.Those to be dropped in that event would be carefully selectedfrom the entire list of eleven. In other words, the crux of the prob-lem was the uncertainty as to the number of transferred operatorsthat would remain. Since the total number transferred was eleven,Jorgensen decided that he must be prepared for the contingency thatallmight stay and hence to avoid the embarrassment of permanentlyreinstating some San Francisco operators and then being forced todrop them, he determined to give a temporary status to an equal num-ber of San Francisco operators.But since it was more than possiblethat some of the transferred operators would not stay, as had beenthe case with the Los Angeles contingent, there would remain theproblem of correspondingly paring down the list of eleven.Thisproblem Jorgensen decided to leave for the future when the numberbecame certain-he would then weigh each man on the list of elevenand only after such deliberate consideration would he determinewhom to keep and whom to drop. His immediate concern was thelist of eleven and to this task he turned his attention.He had onlya short time-for he met Hatch in half an hour. It was too shorta time to enable him carefully to consult the seniority list or the"error" list containing the number of errors per operator.But hehad discussed the men with Rodman that day and he had been toldthat he was to pick those most desirable to the respondent on an "allthings being considered" basis.So hurriedly he chose the eleven DECISIONS AND ORDERS215whom he thought least desirable and then went to Hatch's house.There he marked them off on the list of the entire force.Jorgensen testified that when he read the list of eleven at the hotelmeeting and stated the restrictions applicable to those on the list heintended to convey the thought that all of the eleven were to returnto active work at once along with the other men, but that their rein-statement would be temporary for a while. They would of coursehave to fill out applications to be passed on by Stone in New York.Jorgensen said he thought of Stone in this connection because it wasStone who had issued the orders in regard to the transferred opera-tors.Moreover, since Stone was in charge of personnel for the en-tireMackay system, including the California corporation operatingon the Pacific Coast. and the Delaware corporation operating else-where in the United States, he might be able to transfer some of theSan Francisco operators who otherwise would have been droppedfrom the respondent's employ.But approval by Stone of an appli-cation for reemployment was not intended to be a condition prece-dent to such temporary return to work.Rather consideration of theapplication was to operate as a condition subsequent after all theeleven had returned on such a basis. Such were Jorgensen's inten-tions and such was the thought he intended to convey.However, hemerely told the men at the meeting that they could return to workwith the exception of eleven Who would have to fill out applicationsfor reemployment to be approved by Stone.As described above, the operators returned to work Tuesday,starting at about six in the morning. Some of those on the list ofeleven returned with the group at the hotel.At about 10: 30 A. M.Jorgensen went home for some sleep and Captain Dodd relieved him.Dodd had learned about the list of eleven only that morning. Theplane from the East had arrived that morning and had been metby Rodman and Dewey, the respondent's metropolitan manager forSan Francisco.By 4 o'clock that afternoon 64 of the San Franciscooperators had reported for work.Dodd knew then that only oneof the Los Angeles men preferred to remain.He spoke to the two'Chicago men and they expressed a desire to stay. Stone had in-formed him that two and possibly three of the New York men wouldstay-which would make in all 69 operators at least. Prior to thestrike only 68 had been employed.Dodd decided to "close thebooks" and so reported to Rodman.He told him of the list and ofwhich men had not as yet applied-Palmer, Rone, Bash, Loudermilk.Rodman at once called Stone in New York and described the situa-tion, informing him that the full complement of operators had beenreached and of the four, by name,, who had not as yet applied.Hediscussed those on the list of eleven who had returned and recoi 1-97571-36-vol i-15 216NATIONAL LABOR RELATIONS BOARDmended that their reinstatement be confirmed on a permanent basisas there were no serious objections to them and they were "generallyspeaking, good operators".Stone approved this recommendationand the method that had been adopted in the reinstatement of themen.He told Rodman to forward to him the applications of thosewho had not returned. Stone later told Rodman to have applica-tions filled out by everybody in view of the temporary severance ofemployment caused by the strike and this was done.When Jorgensenreturned that evening Dodd informed him that all the vacancies hadbeen filled.Only after the books had thus been closed, between 4and 5 o'clock on Tuesday afternoon, did the remaining four opera-tors apply for reinstatement. In the end five of the eighteen trans-ferred operators remained in San Francisco, one of them being givena position outside of the HB operating room.3.Consideration of the reasons for the discharges-conclusionIThe respondent contends that the four operators not reinstatedwere denied reinstatement solely because there were no vacancieswhen they applied to the respondent."While it is true that novacancies then existed, the lack was due to the fact that the respond-ent had decided to employ at San Francisco four operators not pre-viously employed at that office.These men, transferred from employ-ment at other points, were really strikebreakers.The respondent istherefore contending that such strikebreakers are entitled to the fourpositions in question in preference to the men who had held themat the time the strike had commenced and who because of unionactivity had temporarily severed their active work on those jobsbut not their status as employees of the respondent. See Section 2,subdivision (3) of the National Labor Relations Act. It might beargued by these four operators that the granting of such a preferenceto the strikebreakers was a discrimination in regard to tenure ofemployment of the type forbidden by Section 8, subdivision (3) ofthe Act and that therefore their claim under the Act to the fourjobs is greater than that of the strikebreakers.However, since wefind that a decision on the point is not necessary to the final judg-ment in this case, we will not decide the matter. Instead, we as-B Although the respondent fixed the time of application for Loudermilk and Palmerat 9 P. M , October 8, it should be noted that these two operators had attempted to seeRodman beween 2 and 3 P. M. that afternoon and hence prior to the "closing of thebooks".While the disregard of that factor by the respondent is to some extent indicativeof its attitude toward these men (compare the discussioninfraconcerning Phelps), wehave accepted the time of application stated by the respondent for the purpose of thediscussion in the text. DECISIONS AND ORDERS217sume merely for the sake of argument that the respondent was en-titled to retain these strikebreakers and that such retention was nota discrimination within the meaning of Section 8, subdivision (3).But as a consequence of such retention it became necessary to refusereinstatement to four of the San Francisco operators employed atthe time of the strike. In choosing the four to be in effect dis-charged, the respondent could not violate the provisions of Section 8,subdivision (3) and consequently a choice based upon discrimination,for union membership or activity within the meaning of that sub-division would be unlawful.Thus the controlling question in this.case is whether the respondent obeyed the mandate of that sub-division in the method it adopted and in the selection it made. Inthis connection it must be noted that the mere fact that the fouroperators are union members is not significant since in view of thealmost 100% membership of the HB force, any four even if pickedat random would be union members. But here the respondent haschosen the four leaders of the Local and it is that choice which isalleged to be a violation of the law.The respondent asserts that the fact that the four not reinstatedhappen to be the leaders of the Local is entirely an accident and dueto the fact that they were the last to apply, and only did so afterthe deadline in numbers had been reached. If they had been amongthe first to apply they would be employed today. Time and not therespondent picked the leaders of the Local.The difficulty with this contention is that it was the respondentwho chose the standard of time.And, significantly, it not onlychose that standard on Tuesday afternoon at a time when the fourleaders had not as yet reapplied but it deliberately shifted to thatstandard at that point.Whatever may have been the reasons forselecting the eleven who made up the list which Jorgensen read tothe gathering at the hotel, and we will discuss that point later, it isclear that Jorgensen at that stage had not even considered the ques-tion of the time of application as being at all significant. If onlysome of the eleven eventually had to be dropped he then intendedto select them only after a careful weighing of each employee on thelist.But he testified that it was not to be a case of "first come, firstserved".Moreover, the very existence of the list was foreign to suchia standard.Jorgensen and not time was to do the selecting.Buton Tuesday afternoon coincident with the realization that the full,quota had been reached and still the union leaders were as yet notreinstated, there was a shift to the time standard and the "first come,first served" rule was adopted for the first time.The four to be,dropped were now the last four, whose identity was then known, to!apply-not the four whom Jorgensen would decide were the least 218NATIONAL LABOR RELATIONS BOARDefficient of the entire eleven.The list was in effect discarded.Theinference seems clear that the respondent's officials readily perceivedthat circumstances had provided them with an excellent opportunityto rid the respondent of the leaders of the Local which had justcaused it to pass through a costly strike and it did not fail to makethe most. of the opportunity.And in thus taking advantage of thatopportunity the respondent committed a violation of the Act .9IIOur decision, however, need not rest on the above ground alone.For the moment let us assume that in applying the "first come, firstserved" rule until the HB quota was reached the respondent was notacting contrary to the Act insofar as the mere application of such astandard is concerned.Under such an assumption the failure toreinstate the last four to apply would not be a violation of the Acteven if the four happened to be the leaders of the Local, unless someactivity of the respondent was responsible for their being the lastto apply and such activity was motivated by a desire to discriminateagainst them because of their union leadership.Translated to thefacts in this case, if the respondent placed these four men on the listof eleven because of their union leadership and activity and if thepresence of their names on that list led them in the final analysis tobe the last to apply for reinstatement, the respondent in then apply-ing the "first come, first served" rule would be acting contrary to theAct.10We first address ourselves to the specific reasons advanced byJorgensen to explain his choice of the eleven nien on the list. Inhis testimony the following reasons were stated :YORK (Supervisor)-in view of certain remarks directedagainst respondent's officials during the strike, his loyalty to therespondent was doubtful and therefore he was not suited to asupervisor's job;moreover, Jorgensen felt-a supervisor shouldnot strike.PALMER (Class A Operator) -talked over the telephone andto other operators while working, read while working, all inviolation of the respondent's rules.9We here accept in full for the sake of argument the respondent's contentions and testi-mony that on Tuesday afternoon it did decide to follow a time standard and on thebasis of that testimony arrive at the above conclusionHowever, we are by no meansconvinced on the record before us that the respondent fully thought out all of thesecontentions on or before that-Tuesday.There are statements scattered throughout whichindicate that the"plan"may have been evolved in its entirety only after the deliberatedecision to refuse to reinstate these men for union activity and the consequent actualrefusal10We have not considered the question of whether the mere placing of these men onthe list of eleven because of their union leadership and activity would in itself be aviolation of the Act,since such consideration is not necessary to a decision in this case. DECISIONS AND ORDERS219RONE (Class A Operator) -left circuit without permission andspoke to other men, although not reprimanded personally forsuch conduct.LOUDERMILK (Class A Operator)-about the same reasons asinPalmer's case; in addition these three operators were notamenable to discipline.BASH (Class A Operator)-on one occasion was insubordinate,seemed preoccupied with other work, worked cross-word puzzles,talked to other operators.SALISBURY (Class A Operator)-had violated his leave ofabsence to engage in "welfare work" in behalf of the respondentby negotiating on ARTA matters.PATTERSON (Class B Operator)-had several bad errors on hisrecordmade in connection with ' the work of a customer therespondent was very anxious to retain.HUMPHR.EYS (Class B Operator)-a "very poor tape opera-tor"; while a good manual operator, had not come up to expecta-tions as a tape operator.WESTCOTT (Class C Operator)-had "many times" failed toshow up for work because of being under the influence of liquor.DWYER (Clerk on night trick)-many complaints receivedfrom night supervisor; "always" late for work, didn't heedadmonitions.HARDIN (Temporary student operator-Class E)-he would',never be a good operator and had made many errors.It should be noted that the only Class A operators chosen were theleaders of the Local.The last five listed above were not at all activein union matters and the reasons advanced by Jorgensen appear tobe genuine and definitely related to efficiency as an operator.Hardinwas permitted to resign on Tuesday instead of being discharged sinceJorgensen did not want to handicap him with a bad record.But thereasons advanced in the cases of the five Class A operators are of adifferent nature.At best they seem but carefully recalled pettyinfractions of working rules which nearly every employee is likelyto commit. over a long period of employment and which are nearlyinvariably condoned by the company.And in the case of Salisbury the reason is obviously a sham.Jorgensen knew that Salisbury went to New York for the sole pur-pose of assisting in the ARTA negotiations and that the descriptiveterm "welfare work" was probably used merely to embellish therespondent's records.While York was not as active a union member,.itwas his active participation in the strike in conjunction with his,status as a supervisor that appears to have caused his selection.His case is thus different from that of the five Class A operators.Leaving York aside therefore, the list seems to be capable of divi- 220NATIONAL LABOR RELATIONS BOARDSion into two parts.The last five men appear to have been chosensolely for reasons definitely related to efficiency of operation.Thefirst five of the operators, on the other hand, appear to have beenselected because of their leadership and activity in the Local and notbecause of their inefficiency as operators, especially when it is re-membered that at least four of them were admitted to be amongthe best operators on the force.The large proportion of Class Aoperators, even aside from the efficiency-,of the particular menchosen from that Class, is certainly not consistent with an honestendeavor to maintain a high efficiency standard at a time when itis possible for the respondent to weed out its inefficient men.Sinceonly a few of the strikebreakers were Class A operators this propor-tion becomes more significant.Finally, Jorgensen admitted thathe had never laid off four, three-even two Class A operators at onetime; he could not remember having laid off a single Class A oper-ator since he became chief operator.The presence of these five onthe list is made understandable, however, when we consider Jor-gensen's purpose-"I was trying to put men on that list that werethe least desirable at that time, to the company, that is, as I saw it",and that these "were the least desirable operators from the company'sstandpoint, out of the whole group".The operators recognized the divisible nature of the list.Louder-milk at the hotel meeting asked Jorgensen "what in the world theyhad eleven men on that list for. I can recognize the company's re-luctance to reemploy the five at the head of the list (referring toPalmer, Rone, Bash, Salisbury and himself), but I don't under-stand why you have these six others on there."At this point it is necessary to remember that more than a Localof a union is involved.The San Francisco Local of the ARTA wasthe strongest in the Mackay system for it had succeeded in obtain-ing as members practically all of the force at the San Francisco office.Because of its strength and active leadership it was the dominantLocal in the ARTA and in effect the center of ARTA activity.It had prepared and sponsored the agreement for the entire Mackaysystem and through Salisbury was pressing for its adoption.Con-sequently, in its attempt to deprive this Local of its leaders the re-spondent was in reality striking effectively at the national organiza-tion.We conclude that the four operators in question were placedon the list because of their union leadership and activity and there-fore turn to the effect of that list upon the actions of the men namedthereon.Jorgensen, as stated above, testified that it was his intention tohave the eleven return to work with the others on a temporary basis.But his actions and words were ill-chosen, to say the least, to com-municate that intention.He knew that the eleven were not to be DECISIONS AND ORDERS221notified of the meeting and did not protest.The presence of someof those on the list was accidental.When called upon to state therespondent's position Jorgensen merely said that eleven would haveto submit their applications for reemployment and the applicationswould have to be approved by Stone.He made no reference to animmediate return to work on a temporary basis. Even if it beconceded that he could reasonably have thought that the above wordsadequately expressed his intentions, one would expect that if thereaction of those present indicated a complete misunderstanding ofhis remarks he would have taken the trouble to correct that impres-sion.There is not much doubt as to what the reaction was.Louder-milk told the operators at the meeting that the vote was reallyon the question of whether they were willing to return to workalthough it meant leaving the eleven out of a job.Later in themeeting Loudermilk told the men not to be influenced by the effecton him-"If you want to vote on it, don't let me stand in your way.If I don't go back, it doesn't make any difference to you"-andPalmer added, "That goes for me too."Taking the view most favor-able to the respondent, these reactions indicated a not too clearunderstanding of Jorgensen's intentions.Yet he did or said nothingto clarify the matter, although it is reasonable to assume that themen would have been more willing to return to work if it wereclearly understood that all including the eleven could go back atthat time."Two of the men who were on the list and who were present at themeeting testified as witnesses for the respondent.One of these,Patterson, testified that after the meeting while he was standing inthe hotel lobby Jorgensen told him to come down with the rest.Hetherefore went to the HB office, but he said that he thought he hadbeen asked to go there for the purpose of filling out an applicationand added, "I didn't have any idea that I would be allowed to go towork".For it was his understanding that those on the list wouldn IIere, and elsewhere,we have for the sake of the argument adopted the version ofJorgensen's statement most favorable to the respondent.Jorgensen's testimony as to hisstatement is about that given in the text above.Hatch andYorktestified similarly.McLaughlin's testimony,on the other hand, although in some respects verbally similar toJorgensen's, indicates that Jorgensen was very far from expressing his professed inten-tionsMcLaughlin testified:"He told them that they could return to work uncondi-tionally ; that they would retain their former positions,capacities,and that the strikewould be forgotten.And then he had a piece of paper in his hand and he said,'Exceptingthese names',and he read them off and said 'These men will have to submit an applicationforreinstatement.'"(Italicsours.)Patterson,who like McLaughlin,was therespondent'switness,testified that Jorgensen said that the eleven men "would not beallowed to return to work until their applications were approved by Mr. Stone".Chambers,an operator,testified similarly,stating that Jorgensen,after reading the list said, "Anyman to be reemployed will have to submit his application to Mr.Stone".Finally, bothLoudermilk and Palmer testified that McLaughlin prefaced Jorgensen'sremarks bystating, "Mr.Jorgensen will read to you the list of men who are banned from returningto work."(Palmer said: "Men who will not be taken back to work"). Palmer's testi-mony in regard to Jorgensen's statement is similar to that of McLaughlin. 222NATIONAL LABOR RELATIONS BOARDhave to fill out applications and if they were approved they couldthen return to work-he did not understand that if he went backto the office he would be immediately put back to work at least ona temporary basis.At the office Jorgensen told him to go to workat once and only a day or so later did he fill out his application.The other, York, testified that after the meeting he went to theHB office to fill out an application since as no time was set, he"thought then was as good as any".He did not know what hisstatus was and he went to find out. At the office he first askedJorgensen for an application and the latter replied he would gethim one in a day or so but that now he should commence to work.The evidence of Patterson and York indicates that they certainlydid not believe they could return to work at once even on a tem-porary basis. It must be remembered that these two-and espe-ciallyPatterson-were in the dark as to the respondent's motivefor placing them on the list.But when we consider that the fourunion leaders had every reason, to believe that they were being black-listed for union activities, it is but natural to expect that they cer-tainly would not think they could return to work at once if a personsuch as Patterson, with no inkling as to the respondent's motive, heldthe same belief as to himself.The four in question thought they would not be permitted to re-turn to work and under the circumstances described above such abeliefwas not unreasonable.Holding that belief, it was naturalthat they would delay their request for reinstatement.Bash wouldnot feel that there was any reason to rise from a sick bed and apply.Hone could wait for all of the men to return to work before hehimself applied without being forced really to. choose between his,conscience and his job.These four were induced to postpone theirapplications because of the reasonable belief that they would not bepermitted to return to work and that belief was planted in theirminds by conduct of -the respondent directed against them becauseof their union activities.To apply the "first come, first served"'principle to these four operators under these circumstances consti-tuted a violation of Section 8, subdivisions (1) and (3).B. The discharge of PhelpsThe fifth employee whom it is alleged the respondent refused toreinstate contrary to the Act because of union membership andactivity is Phelps.He had been with the respondent since June 1928,and at the time of the strike was the manager of its branch officein the Stock Exchange Building in San Francisco, earning $169.60 amonth.Working under him were an operator and one or two tele-phone girls and clerks.One of the main duties associated with his DECISIONS AND ORDERS223position was the solicitation of customers, especially those concernsthat were members of the Stock Exchange.His immediate superior-,,,asDewey, metropolitan manager for the respondent, who in turnreported to Rodman.Phelps had joined the Local in the spring of 1934, but was notactive in its affairs.Although he was present at the meeting onOctober 4 at which the strike was announced, he reported for workSaturday morning, October 5.He spent that morning in efforts toplacate the regular customers of the Stock Exchange branch, re-questing them to bear with the respondent until the present diffi-cultieswere straightened out.After he closed the office at noon,he discussed the situation with several of the strikers and decided tojoin the strike.The Stock Exchange office was normally closed onSaturday afternoon and Sunday.Phelps was not active on thepicket line, although he did accompany Rone and another operatorwhen they visited the homes of two of the supervisors to obtain theirmemberships in the Local.Phelps was not informed of the meeting at the hotel, probablybecause he was in a different office and hence was overlooked, anddid not attend it.On Tuesday morning, October 8, he learned thatthe strike was over by calling the headquarters of the Local.This was about 7 A. M.He immediately called Dewey at his office,but he apparently was not there.Phelps then at once went to theStock Exchange office, but was denied admission by the guard, whohad previously been told not to admit anyone and whose instructionshad not as yet been changed.He next attempted to see both Deweyand Rodman at about 8 A. M., but was informed both were out.Atabout 9 A. M. he succeeded in seeing Captain Dodd.He inquired ofDodd about his status and Dodd replied that he did not know butwould attempt to find out from Rodman that morning and hencePhelps should come back at about 1 P. M. Phelps sat outside ofDewey's office until that time and then spoke to Dodd again at 1 P. M.Dodd said he had spoken to Rodman, but had forgotten in the pressof things to mention his case and suggested he return at 3 P. M.Phelps did so and on opening the door at that time was met by Rod-man who, in an excited mood, told him to "Get out." Phelps leftand finally contacted Dewey at the Stock Exchange office at about3: 30 P. M. Dewey said the matter was out of his hands and that hehad better file an application.Phelps did so and saw Dewey thenext day.Dewey then informed him that the managership of the-Stock Exchange branch had been given to Duggan (or Dugan), oneof the transferred employees from, New York. On October 14Phelps wrote Rodman requesting a meeting in order to explain thesituation.Rodman saw him the next day and stated that his posi- 224NATIONAL LABOR RELATIONS BOARDtion had already been given to Duggan but that he would recommendhis reinstatement to some position.Phelps in the meantime had visited the Regional Office of thisBoard preparatory to the filing of a charge.The next day, accord-ing to Phelp's testimony, Dewey informed him that Rodman did notwant to recommend his reinstatement in view of his visit to the Re-gional Office.Phelps then attempted to withdraw his "complaint,"but was informed by the Regional Director that it had been filedby the Local and not by him. However, he was told, if he werereinstated he would be dropped from the complaint.Phelps so in-formed Dewey.Rodman finally sent the application to Stone withthe recommendation that Phelps should not be employed as therewere then no vacancies in the Stock Exchange branch.This recom-mendation was approved and Phelps-was not reinstated.Since thattime Phelps had earned about six dollars ,as a hosierysalesman.Conflicting testimony was offered at the hearing in regard toPhelps' efficiency.Letters were introduced in the record from vari-ous members of the Stock Exchange who were customers of the re-spondent, including the President of the Exchange, which testifiedto his ability and his qualifications for the position of manager of theStock Exchange branch.While the respondent's officials testified onthe other hand that they had once in June or July 1935 received acomplaint which would have justified his being discharged, they hadnot taken such action, so that Phelps was still an employee at thetime of the strike.Such retention is significant and we thereforeconclude that on the whole record Phelps cannot be considered aseither an inefficient employee or one whom the respondent regardedas too inefficient to retain his job.The respondent at the hearing and prior thereto contended thatPhelps was not reinstated because at the time he made application hisposition had already been filled.No claim of inefficiency was pre-sented.1-The respondent's officials testified that about noon on Tues-day, October 8, Dewey had given the position of manager of the StockExchange branch to Duggan, one of the employees transferred fromNew York who up to then had been only an operator. The respondentset the time of Phelps' application for reinstatement at 3:30 P. M.,October 8, when he first contacted Dewey.12Nor was it contended,in explaining the refusal to reinstate,that Phelps had beenguilty of conduct during the strike which would justify the respondent in not taking himback.The record indicates that one of the telephone operators reported to the respondentthat she had been forcibly detained from going to work by several of the picketing strikersincluding Phelps.While from the record we conclude that the report was false and thatthe pickets had in no way detained her against her will,since the respondent did notrely upon such report, we need not further consider it or determine whether reliance uponit and refusal to reinstate on that ground would be justifiable. DECISIONS AND ORDERS225We cannot accept the respondent's contention.Phelps was an em-ployee on the payroll of the respondent at the time of the strike.After the strike was over he was not reinstated and a new employeewas given his job. The new employee had been an operator in theNew York office before that time and the position had not beenpromised him when he transferred from New York.Moreover, hewas given the position at noon on Tuesday.Yet Phelps had con-tacted a responsible official of the respondent and applied for rein-statement at 10 A. M. that same day after having unsuccessfullyattempted to reach some official since 7 A. M.13 In fixing the time ofapplication of the operators in the HB room the respondent consid-ered telephone calls to Jorgensen and even calls to a supervisor asproper applications.To state that an application made to Dodd,Secretary of the respondent and active in the supervision and con-duct of its affairs in San Francisco, was not sufficient and to insistinstead that Phelps had to find Dewey, his immediate superior, andmake application to him is to insist so strenuously upon technicalitiesas to arouse the inference that the respondent is concealing its realmotive.Itmust be remembered that Dewey and Rodman had notremained at their desks that morning to receive applications, butinstead had gone to the airport to meet the plane from the East.Under these circumstances, the placing upon Phelps of the risk offailure to contact Dewey and the prompt installatibn of Duggan in aposition entirely different from the one which he had formerly helddemand a clearer explanation than that offered by the respondent.That explanation, we feel, is linked with the statement of Rodman atthe hearing that "we did not approve of a commercial man, in chargeof an office, becoming a member of an organization such as ARTA",a belief that did not require further confirmation by the strike andPhelps' participation in it, for with Rodman the belief amounted toa "foregone conclusion."We, therefore, conclude that on the recordbefore us the refusal to reinstate Phelps was a violation of Section 8,subdivision (3), and by the same token, subdivision (1).C. The alleged violation of section 8, subdivision (2)The complaint alleges that the respondent initiated and formeda labor organization or plan and contributed financial and othersupport thereto contrary to Section 8, subdivisions (2) and (1), ofthe Act.The proof advanced to support these allegations principallyconcerns the meeting at the hotel, a second meeting of the operatorsheld October 9, and the subsequent signing of a petition renouncing13 Dewey in effectso pointedout in a memorandum to Rodmandated October 1& 226NATIONAL LABOR RELATIONS BOARDthe ARTA.We have already described the hotel meeting and there-fore consider now the second meeting on October 9.On the morning of October 8 some of the operators in the NewYork or MK office had sent a telegram to the operating staff of theHB office, which telegram contained the following resolution adoptedat that time by 47 members of the operating staff in New York(Respondent's Exhibit 10) :"Whereas, the MK traffic center ARTA members were deniedby the ARTA the right to select their own delegates to the ARTANational Negotiation Committee in conference with the MackayRadio management, and whereas, the MK traffic center ARTAmembers were denied by the ARTA the pledged right to awritten ballot on the strike question, and whereas, a strike wascalled without warning and without written ballot at a mostinopportune time (3 A. M. Saturday October 5th) be it resolvedthat:"The former ARTA members (both full-paid and deposit)of the MK traffic center, both as individuals and as a group,herewith renounced any and all affiliation with the ARTA, andin so doing pass -censure on the ARTA officials for ill-advisedand unwarranted strike action, and automatically disavow anyARTA member, official, delegate or committee seeking to act asspokesman in behalf of any MK traffic center employee, or groupof employees."And, be it further resolved that a committee composed ofH. B. Funke, J. S. French and C. F. McDonough is herebynamed as a Relations Committee to act as spokesman for theMK traffic center employees in any conference with the MackayRadio Management ..."This telegram was posted on the bulletin board of the respondent.The three individuals named in the telegram had apparently func-tioned as a Relations Committee 14 in New York prior to the strikeand had opposed the organization and continuation of the ARTALocal in New York. McDonough was one of the operators who wastransferred from New York to San Francisco during the strike.On October 9 in the afternoon McDonough spoke to Hatch in re-gard to the situation in New York during the strike and Hatch saidthat if McDonough wanted to tell the operators about the samematter, he would assist him by preparing notices of the meeting andsecuring a room.Hatch then questioned some of the men aboutsuch a meeting and decided it was advisable to hold it.He accord-ingly prepared notices to the effect that an informal meeting would"Not to be confused with the"Relations Committee"of the ARTA Local DECISIONS AND ORDERS227be held in one of the respondent's rooms at 4 P. M. that day at whichthe men from New York would relate what happened there duringthe strike.The notices further stated that the question of the ap-pointment of a "Relations Committee" may be discussed at the meet-ing.Hatch had secured permission to use the room and to hold themeeting.Jorgensen permitted those operators who were on duty at.4 P. M. and who desired to attend the meeting to leave their posts.without loss of pay.McDonough had informed Rodman of the meet-ing earlier that afternoon.About thirty to forty operators attended.McLaughlin again pre-sided at the meeting and said that McDonough would relate to themthe situation in New York.McDonough spoke about the failure ofthe strike in that office and the successful functioning of the Rela-tions Committee. Some of the operators asked McLaughlin how longthe "scabs" from the East would remain and Patterson also desiredto know why he had been placed in the list of eleven.McLaughlinsaid he would call Jorgensen to answer the questions. Jorgensen cameto the meeting, evaded a direct answer to Patterson's question andstated that all but a few of the men from New York would return.McLaughlin announced his resignation from the ARTA and dis-cussed the advisability of forming a Relations Committee.He finallystated that such a matter should be postponed for the time being.Shortly after the meeting McLaughlin spoke to McDonough aboutthe advisability of circulating a petition similar to that signed in NewYork.With McDonough's ready encouragement and aid a petitionwas prepared which McLaughlin signed.He then secured the signa-tures of the supervisors and had the petition circulated in the HI3office.It was circulated to all of the operators over a period cover-ing a number of days and finally signed by more than a majority ofthe operators. It was then presented to Jorgensen who in turn hadit transmitted to Rodman.Rodman acknowledged its receipt in abulletin to the operators and informed them that a copy had beensent to Stone.The petition read as follows (Board Exhibit 13) :"We the employees of the San Francisco office of the MackayRadio Telegraph Company of California, as individuals and asa group, herewith renounce any and all affiliation with the ARTAinsofar as they are empowered to act for us and negotiate anycontracts in our behalf, as employees of the Mackay Radio Tele-graph Company of California, disavow any member, official,,delegate or committee seeking to act as spokesman for any em-ployee or group of employees in the point to point service ofthis company."We do maintain the right to elect a member of this office ora group of employees of this office to represent us with anygrievances which we may have with the management, and ask 228NATIONAL LABOR RELATIONS BOARDthe right to present our grievances to the management as we feelthey should be presented, not as members of the ARTA, butas a representative group of employees of the Mackay RadioTelegraph Company."A Relations Committee was never formed in the San Francisco-office.The respondent contends that the activities described above and themeeting at the hotel, even if considered reprehensible under the Actif participated in by the respondent, are here not traceable to it.These activities, it contends, were engaged in by a group of respond-ent's employees who desired to end the strike to save their jobs andwho, being hostile to the ARTA, desired to supplant it by anotherform of organization.But their attempts in that direction were notactively encouraged or aided by the respondent.We approach a consideration of this contention with the belief thatthe full explanation of the conduct of certain of respondent's em-ployees is not contained in this record.At each step the respondenthas offered an explanation that is to some extent plausible and whichin turn plausibly links that step with the next development.Butthroughout there is a persistent undercurrent of another explana-tion that weaves the-evelits together into a convincing whole thatis far more consistent with the air of concealment and half-truthpervading the testimony concerning those employees.Two of the employees in question are Hatch and McDonough andit is principally their activities to which we have reference.Hatchwas the chief electrician and in that capacity supervised two em-ployees.His part in the sudden collapse of the strike has alreadybeen related.His explanation of his actions and motives at thatperiod is not convincing and much of his testimony is not credible.During the strike we find Hatch engaged in curious conduct.He sug-gested to Rone that they destroy the transmitters and offered to showhim how such sabotage could be carried out.Hatch admitted thathe had made the suggestion possibly once or twice as a "joke"-per-haps, however, with a "straight face".Again, he apparently sug-gested to Phelps that they go down to the airport to intercept themen from the East. After the strike we find Hatch assisting Mc-Donough in getting the men together,and this contact is also curiousin view of McDonough's activities.McDonough had been a member,of the Relations Committee in New York.He was the "straw boss"of the operators transferred to San Francisco.On his arrival inSan Francisco he immediately succeeded in calling the men togetherand explaining that Committee to them.He was able with Mc-Laughlin's ready cooperation to have circulated a petition denounc-ing the ARTA. McDonough, although an operator in New. York, DECISIONS AND ORDERS229was practically from the start assigned to "commercial" work involv-ing the solicitation of customers in the business area.AlthoughDewey was in charge of the commercial department, McDonoughreported not to him but directly to Rodman.This work was not asconfining as regards both place and time and McDonough was ableto converse rather freely with the HB operators and also to visit therespondent's station at Lobitos.After McDonough's visit to thatplace, the person in charge of the station suggested to the operatorssubject to his supervision that it might be a good idea to sign a peti-tion announcing their withdrawal from the ARTA.Rodman testi-fied that McDonough visited the Lobitos station for "educational pur-poses" and as part of the general plan of acquainting the Mackayemployees with all parts of the system.McDonough returned toNew York about the first of November.Phelps' testimony regarding some of his conversations with Rod-man is very suggestive.Rodman stated at one point : "We were allset for the strike.We had men in the bushes out here with rifles.We expected them to try to interrupt the C. P. cable. It sure wouldhave been hot stuff for anybody monkeying with the cable or foranybody who tried to monkey with the transmitters or cable lines.They would have been surprised from the hillsides."One is re-minded immediately of the coincidence of Hatch's suggestion toRone.A little later in the conversation, Rodman said: "Didn't youknow that a bunch of thugs were sent down to the airport to inter-cept a planeload of men coming in there?Well, we were ready forthem.We diverted the plane ten minutes before it was supposed toland."Again Hatch's mind seems to have run in the same channel.Rodman also addressed himself to another subject: "We have hadprivate investigators working for months and we have the wholething right here.We know the whole story and we are not goingto be dominated by a gang like that."This part of the conversationis strikingly similar to Rodman's conversation with Palmer andLoudermilk, as testified to by the two operators, in which Rodmanaccused the union organization of being dominated by Reds andCommunists and said : "Why we have men who reported your meet-ings to us repeatedly for the past several months.We have had anagency, a detective agency, turning in reports on your leaders andtheir activities.Why I have a letter here in my possession-here isa letter which is proof that you men are communists."Rodman readpart of the "letter"-it was really a report to them and the docu-ment was later introduced in evidence. It contained a series of state-ments describing some of the ARTA leaders as communists.Rodman denied that he had employed "armed guards in thebushes".But he admitted-that during the strike the respondent had 230NATIONAL LABOR RELATIONS BOARDemployed guards at all points on the Pacific Coast where it operated,all of these guards being Pinkerton men.According to Rodman;about 18 Pinkerton men were employed by the respondent.As tothe "report" mentioned above, Rodman said that it was attached to amemorandum from the respondent's office at Portland and then therefollowed this interesting bit of testimony :Q. And who prepared this report?A. An outsider.Q. Meaning who?A. I don't know.Q.Well, as a matter of fact, it was a detective agency, wasn'tit?A. No, it was not.Q. Then how do you know it was prepared by an outsider?A. I do know that.Q.Who was the outsider?A. I know the outsider's name, but it would be a breach of con-fidence for me to mention it, I think.Q. Can you tell us what the outsider's business was?A. I don't know that he has any business.Finally Phelps testified that Rodman during the conversation said:"If it wasn't for such fellows as Hatch, McLaughlin,Burtz 15and a few others, you fellows might have had a chance, but youcan not win when you have got fellows like that. They are allsupposed to be union men, but how do you know we haven'tused a little strategy in this thing and had a few union men ofour own,in there to keep track of what was going on?"In answer to 'a series of formal questions prepared by the respondent'sattorney, Rodman denied that he, or any officialof the company tohis knowledge, had employed "any spy or person such as is generallyknown as astool pigeon".This Board is not unaware of the widespread use by employers ofdetectiveagenciesand strike-breakingagencies.Nor is it unfamiliarwith the activities and methods of these agencies and of employersin spying upon employeesand unionsand in inciting strikers tosabotage and violence in the hope that a strike may then be brokenby the pressure of adverse public opinion thus aroused or the inter-15At a meeting of the Local held on November 8, Burtz defended himself against chargesthat he,among others had secretly engineered the meeting at the hotelAfter some heateddiscussion the Local unanimously resolved that his action was wrongful,but unintentionalin that he did not realize the consequences and had merely been the "toolof the Com-pany"He was accordingly absolved of the charges and permitted to remain as a memberin good standing. DECISIONS AND ORDERS231'vention of police and troops.1° It is obvious that only in rare in-stances will testimony regarding such activities be clear and open.Normally the story must be pieced together from fragments of evi-dence and the inferences to be drawn from them. For these reasonsthe Board feels that this record may not contain a complete accountof the activities of such persons as Hatch and McDonough and themotives prompting such activities.However, the charge before us is a narrow one. The respondentis alleged to have initiated and formed a labor organization and tohave contributed support thereto contrary to Section 8, subdivision(2), and by the same token, subdivision (1). It is no answer tothis allegation to state, as the respondent apparently contends in itsbrief, that no labor organization was ever in fact formed, for anabortive attempt by an employer to form a labor organization is anunfair labor practice within the meaning of that Section.However,we feel that the record does not contain as complete an account asmight be obtained with respect to that particular allegation in thecomplaint.But in view of our decision on the other allegations inthe complaint we do not deem it advisable to delay the case inorder to hold a further hearing for the purpose of taking moretestimony on this point.We will, therefore, dismiss the complaintwithout prejudice insofar as it concerns this particular charge.IV. EFFECT OF UNFAIR LABOR PRACTICES UPON COMMERCEInterference with the activities of employees in joining and as-sisting labor organizations leads and tends to lead to labor disputesthat burden and obstruct commerce and the free flow thereof. Theeffect that a labor dispute can have on the operations of a highlydeveloped and complex communications system is graphically shownby the actual facts in this case.The total number of paid mes-sages, handled by the San Francisco HB office on October 1, 1935was 5499.On October 4, the day before the strike, the total was 5848.Then came the strike.On the first day of the strike, October 5,the total had fallen to 864.By the second day the operations werepractically at a standstill-only 227 paid messages were handledon October 6.On October 7 the effect of the respondent's attemptsto resume operations by using transferred operators and leased wiresbecame noticeable as the number rose to 1152.The strike was overearly on the morning of October 8-and the resumption of nearly,normal operations is reflected in the messages handled-a total of4489.By October 11 the total had reached 5498, apparently a normal16 SeeIn the Matter of Fruehauf Trailer Company,decided December 14, 1935.97571-36-vol i-16 232NATIONAL LABOR RELATIONS BOARDfigure.Captain Dodd testified that during the strike the volume oftraffic had "decreased enormously".Moreover he thought that therewas a possibility that for some time after the strike the traffic mightbe less than was handled prior thereto-"It seemed to me that, withcertain circuits having been stopped, would be news to customers thatthere had been a strike and difficulties, there was very easily a pos-sibility that some people who had used Mackay Radio before thestrikewould not use them after the strike, or would not use theMackay Radio service to as large an extent."The tendency of an employer's interference with the activities ofhis employees in joining or assisting labor organizations to lead toa labor dispute burdening or obstructing commerce is also illustratedby the developments in this case.After the strike and the refusalof the respondent to reinstate the four employees involved in thiscase, the ARTA conducted a boycott against the Mackay systemand urged that messages be sent via the other competing companies.Such conduct tends to a dislocation of the customary channels ofinterstate and foreign communication and thus burdens and obstructscommerce and the free flow thereof.RULINGS MADE DURING THE HEARINGThe respondent filed with the Board a statement of exceptionsto certain rulings made by the Trial Examiner at the hearing be-fore him in San Francisco and requested the Board to review thoserulings.We will briefly consider the more important of thoseexceptions.The respondent's fourth exception is the refusal of the TrialExaminer to exclude testimony relating to the organization anddevelopment of the Local.As we pointed out inIn the Matter ofPennsylvania Greyhound Lines, Inc.,decided December 7, 1935, atpage 7, such evidence is generally vital to a proper understanding ofthe issues in a case under the National Labor Relations Act.The'exception is thus without merit.Respondent's fifteenth, twentieth,and thirty-second exceptions deal with rulings preventing it from-questioning some of the discharged operators regarding their feel-ings toward "scabs", while the sixteenth, eighteenth, nineteenth andthirty-first exceptions deal with limitations placed on somewhatsimilar questions concerning a boycott instituted by the ARTAagainst the respondent and the attitude of some of the four operatorstoward that boycott. In the light of the record the rulings cannotbe considered prejudicial to the respondent since the testimony inthe record on those two points is sufficient' clearly to indicate to theBoard the respondent's contention in that regard and the evidencesupporting that contention.The respondent attempted to introduceI DECISIONS AND ORDERS233such testimony to support the contention that these operators shouldnot be reinstated even if it Were found they were discharged con-trary to the National Labor Relations Act.We feel that the con-tention is without merit for we find that there is nothing to indicatethat these operators upon reinstatement would fail to perform theirduties in a loyal and efficient manner and most of the operators sotestified.Respondent's fourteenth and seventeenth exceptions dealwith the Trial Examiner's limitations upon questions designed toexplore the attitude of these operators toward the doctrines of Coin-munism and the affiliation of the ARTA and its leaders with adher-ents of those doctrines.Here also we feel that the respondent hashas not been prejudiced by these rulings for the record is sufficientto indicate its contention on this point.Whatever may be the viewsof these operators on such a subject we do not believe that they canaffect their reinstatement in the light of Jorgensen's emphatic testi-mony that the ability of an operator is the determinative question inthe hiring or discharging of employees-personal feeling, religiousbeliefs, home life and political beliefs are never considered.Re-spondent's twenty-seventh exception is without merit as the docu-ments admitted are relevant to the issues involved, as indicated inthe decision.Respondent's second, third, fifth to tenth, inclusive,twelfth, thirteenth, twenty-first and twenty-ninth exceptions involverulings concerning testimony which the Board has not considered inarriving at its decision and which are therefore not prejudicial tothe respondent.The twenty-eight and thirty-fourth exceptions aretaken to claimed rulings that the testimony of McLaughlin, Hatch,and other witnesses is binding upon the respondent.The Board hasnot so considered such testimony and hence the exceptions are notwarranted.The remaining exceptions, which are either Withoutmerit or taken to rulings that have not prejudiced the respondent inview of our decision in the case, do not require separate discussion.CONCLUDING FINDINGSOF FACT AND CONCLUSIONS OF LAwIn addition to the above findings of fact, the following concludingfindings of fact are made :1.The American Radio Telegraphists' Association, San Fran-ciscoLocal No. 3, is a labor organization within the meaning ofSection 2, subdivision (5) of the National Labor Relations Act.2.By refusing to reinstate to employment A. B. Loudermilk, L. K.Bash and P. D. Phelps on October 8, 1935 and L. N. Rone and G. E.Palmer on October 9, 1935, thereby discharging said employees onthe respective days, and by each of said discharges, the respondentdid discriminate in regard to tenure of employment and has thereby 234NATIONAL LABOR RELATIONS BOARDdiscouraged membership in the labor organization known as Ameri-can Radio Telegraphists' Association, San Francisco Local No. 3.3.By the acts described in paragraph 2 above, and each of them,the respondent has interfered with, restrained and coerced its em-ployees in the exercise of the rights guaranteed in Section 7 of theNational Labor Relations Act.4.The aforesaid acts of respondent occurred in the course andconduct of commerce among the several states and with territoriesand foreign countries and directly and immediately affectedemployees engaged in operations in the course and conduct of suchcommerce and who, because of their services in connection withinstrumentalities of such commerce, are an integral part of theinstrumentalities of such commerce.5.The aforesaid acts of respondent have led and tend to lead tolabor disputes burdening or obstructing commerce among the severalstates and with territories and foreign countries and the free flow ofsuch commerce.Upon the basis of the foregoing the Board finds and concludes asa matter of law :(a)Respondent, by discriminating in regard to the tenure of em-ployment of A. B. Loudermilk, L. B. Bash, P. D. Phelps, L. N. Roneand G. E. Palmer, and each of them, has engaged in and is engagingin unfair labor practices affecting commerce within the meaning ofSection 8, subdivision (1) and Section 2, subdivisions (6) and (7),of the National Labor Relations Act.(b)Respondent, by discouraging membership in the labor organi-zation known as American Radio Telegraphists' Association, LocalNo. 3, by discriminating in regard to the tenure of employment ofA. B. Loudermilk, L. K. Bash, P. D. Phelps, L. N. Rone and G. E.Palmer, and each of them, has engaged in and is engaging in unfairlabor practices affecting commerce within the meaning of Section 8,subdivision (3) and Section 2, subdivisions (6) and (7) of theNational Labor Relations Act.ORDEROn the basis of the findings of fact and conclusions of law andpursuant to Section 10, subdivision (c) of the National LaborRelations Act, the National Labor Relations Board hereby ordersthat the respondent, Mackay Radio and Telegraph Company, and itsofficers and agents, shall:1.Cease and desist (a) from discharging or threatening to dis-charge any of its employees for the reason that such employees havejoined or assisted American Radio Telegraphists' Association, SanFrancisco Local No. 3, or otherwise engaged in union activity, and(b) from in any manner interfering with, restraining or coercing its DECISIONSAND ORDERS235employees in the exercise of their rights to self-organization, to form,join or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutualaid or, protection, as guaranteed in Section 7 of the National LaborRelations Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Offer to A. B. Loudermilk, L. K. Bash,. P. D. Phelps, L. N.Rone and G. E. Palmer immediate and full reinstatement, respec-tively, to their former positions, without prejudice to any rights andprivileges previously enjoyed;(b)Make whole said A. B. Loudermilk, L. K. Bash, P. D. Phelps,L. N. Rone and G. E. Palmer for any loss of pay they have sufferedby reason of their discharge by payment, respectively, of a sum ofmoney equal to that which each would normally have earned aswages during the period from the date of his discharge to the dateof such offer of reinstatement, computed at the wage rate stated inthe findings of fact as the rate each was paid at the time of hisdischarge, less the amount earned subsequent to discharge as shownin the findings of fact;(c)Post immediately notices to its employees in conspicuousplaces in its various offices, including those located in San Franciscoand elsewhere, stating (1) that the respondent will not dischargeor in any manner discriminate against members of, or those desiringto become members of, the American Radio Telegraphists' Associa-tion, or persons assisting said organization or otherwise engaging inunion activity, and (2) that such notices will remain posted for aperiod of at least thirty (30) consecutive days from the date ofposting; And it is further ordered,3.That the complaint be, and it hereby is, dismissed withoutprejudice with respect to the allegations of Paragraphs 8, 9, and 10thereof and so much of the allegation of Paragraph 12 as dependsupon the aforesaid allegations.